 TRANSPORT SERVICE CO.111Transport Service Company-andTeamsters LocalUnionNo. 279,affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases 33-CA-5239, 33-CA-5945, and 33-CA-596713 November 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 19 April 1984 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filedan answeringbrief,The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of, the exceptions and briefs' andhas decided to affirm the judge's rulings,fmdings,2and conclusions as modified and to adopt the recommended Order as modified.3We agree with the judge that the 8(a)(5) allega-tions regarding the transfer of unit work and equip-ment to otherlocations,the use of nonunit driversto perform unit work, and the failure to complywith the guaranteed ' workweek provisions of thecontract should be ' deferred to the grievance-arbi-tration procedures in the parties' collective-bargain-ing agreement.In adopting the judge's dismissal ofthese allegations in deference to the contractual1The Respondent has requested oral argument.The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2The Respondent has excepted to some of the judge's credibility find-ingsTheBoard's establishedpolicy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.The Respondent contends that Union Business Agent Hord agreed toallow it to use single drivers on Sundays and holidays without paying thepremium pay owed under the contract.Even crediting the Respondent'sversion of this conversation, however, we find that no agreement wasreached.2Thejudge's recommended Order requires'the Respondent to furnishany relevant information the Charging Party requests for use in process-ing grievances about the deferred issues No exceptions were filed to thisportion of the judge's decision.We note that these Order provisions arebased on a complaint allegation,supported by the record,that the Re-spondent refused to furnish certain requested information necessary forprocessing grievances about the deferred issues, and,that the provisionsmerely restate the Respondent's legal obligations.Member Stephensadopts these Order provisions for the reason that no exceptions werefiled to their inclusion.We have modified thejudge's Conclusions of Law and recommendedOrder to use the standard format and to follow and remedy the violationhe found based on the Respondent's failure to pay its garage employeestheir contractual wage increases when due.We shall also issue a newnotice that conforms to our Order.'grievance-arbitration procedures, however, we finditunnecessary to rely on the judge's discussion ofthe merits of the allegations4 or on his incorrect as-sumptionthat Teamsters Local 705 would be ableto participate in grievance-arbitration proceedingsunder this contract.We find, instead, that deferralis appropriate under the standards ofUnited Tech-nologiesCorp.,5because the dispute before theBoard turns on an interpretation of various con-tract provisions, the broad arbitration clause in arti-cle 8 of the collective-bargainingagreement clearlyencompasses the matters at issue, the Respondenthas asserted its willingness to arbitrate the dispute,6and the parties have a stable collective-bargainingrelationship.In determining that deferral is warranted becausethe dispute before the Board centers on the con-tract,we note that this is not an accretion case in-volving a question of unit appropriateness or a ju-risdictional;, dispute case, both of which would fallwithin our primary jurisdiction. Thus, 'TeamstersLocal 279, the Charging Party, does not claim torepresent the nonunit drivers employed by the Re-spondent 'at other locations; -rather, it claims thatthe work done by the drivers should be performedby its own unit drivers under its collective-bargain-ing agreementwith the Respondent.Moreover,Teamsters Local 705, the Union representing manyof the other drivers performing work claimed bythe Charging Party, has never made a claim to theRespondent for this work, has not raised this issuebefore us, and has no contractual basis for claimingthiswork.Furthermore, we fmd that this case is well suitedfor deferral, even though it involves alleged unilat-eral changes in the contract's terms and alleged re-fusals to furnish information necessary for griev-ance processing, and despite the judge's findingsthat the Respondent unilaterally bypassed theUnion in bargaining directly with employees andthreatened to retaliate against an employee if hedid not withdraw a grievance. The Respondent'sunilateral actions do not rise to the level of a totalrepudiation of,the contract or a rejection of collec-g Deferral is a'thresholdissue tobe decidedbefore reaching the merits.Collyer InsulatedWire,192 NLRB 837, 843 (1971). Here,,it is not clearthat the contract's terms authorized the Respondent's unilateral ,fictions,and we agreewiththe judge thatthere is asubstantial issue of contractinterpretation thatcan bestbe resolved by an arbitrator withspecial skilland 'experiencein deciding matters arising under established bargainingrelationships.5 268NLRB 557 (1984).,sWe note thatthe Respondent originally requestedthe judge to deferthis case, however, now that thejudge hasdecided to deferbased on theRespondent'swillingnessto arbitrate,the Respondentargues fordismis-salThe General Counsel, whoopposed deferralbefore the,fudge, hasnot exceptedto his findingthat deferral is appropriate,and neither hasthe Charging Party.282 NLRB No. -1l 1 112DECISIONSOF NATIONAL LABORRELATIONS BOARDtive bargaining,and its interference with grievanceprocessing was isolated.Nor does it appear that itsactions undermined the grievance-arbitration proce-dures, as the parties have continued to file, process,and settle grievances.Moreover, no party has ex-cepted to deferral for these reasons.AMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 5 andreletter the judge's subsequent Conclusions of Lawaccordingly."5: By refusing to pay its garage employees thewage increasesand COLAspecified in its collec-tive-bargaining agreementwhen due, the Respond-ent has violated Section 8(a)(5) and (1) of the Act."AMENDED REMEDYSubstitute the following for the second para-graph of the judge's remedy section."The Respondent, having refused to pay Sundayand holiday premium pay to its drivers in violationof its contract and having refused to pay the wageincreases and COLA owed to its garage employeeswhen due under its contract,is ordered to make itsdrivers and garage employees whole for any lossthey may have suffered by reason of its unlawfulaction.All backpay due under this order shall becomputed as prescribed inOgle Protection Service,183 NLRB 682 (1970), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977)."ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,TransportServiceCompany,Hillsdale,Illinois, itsofficers,agents, successors,and assigns,shall take the action set forth inthe Orderas modi-fied.1.Substitute the following for paragraph 1."1. Cease and desist from"(a) Bypassing the Union by bargaining directlywith unit employees about contract concessions."(b) Refusingto pay itsdrivers the Sunday andholidaypremium payspecified in its contract andrefusing to pay its garage employees the wage in-creases andCOLAspecified in its contract whendue. ,"(c) Threatening its employees with retaliation iftheydo not withdraw their grievances."(d) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the following for paragraph 2(a)."(a)Make its drivers whole for any loss theymay have suffered by reason of its refusal to paySunday and holidaypremiumpay as required by itscontract and makeits garageemployees whole foranyloss they may have suffered by reason of its re-fusal to pay the wage increases and COLA speci-fied in its contract when due, in themanner setforth in the remedy section of this decision."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT bypass the Union by bargainingdirectlywithunitemployees about contract con-cessions.WE WILL NOT refuse to pay our drivers theSunday and holiday pay specified in our collective-bargaining agreement.WE WILL NOT refuse to pay our garage employ-ees the wageincreasesand COLA specified in ourcollective-bargaining agreement when due.WE WILL NOT threaten our employees with re-taliation if they do not withdraw their grievances.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make our drivers whole for any lossthey may have suffered by reason of our refusal topay Sunday and holiday premium pay as requiredby our collective bargainingagreement,with inter-est.WE WILL make our garage employees whole forany loss they may have suffered by reason of ourrefusal to pay the wageincreasesand COLA speci-fied in our collective-bargaining agreement whendue, withinterest.TRANSPORT SERVICE COMPANYDavid M. Somers, Esq.andBarbaraW. Van Auken, Esq.,for the General Counsel.Leonard R. Kofkin, Esq.,of Chicago, Illinois, andBruceA. Petesch, Esq.,of Raleigh, North Carolina, for theRespondent.James Hord, Esq.,of Decatur, Illinois, for the ChargingParty. TRANSPORT SERVICE CO.SheldonM.Chardone,Esq.,of Chicago,Illinois,forTeamstersLocal Union No. 750,Intervenor.DECISIONSTATEMENTOF THE CASEWALLACE H. NATIONS, Administrative Law Judge.TeamstersLocal Union No. 279 (Local 279)first filed acharge in this proceeding on January 21, 1981,and sub-sequentlyfiled additional charges againstTransportService Company(Respondent).Pursuant to the charges,the RegionalDirectorissued a consolidated complaint al-leging that Respondent,by variousactions, has violatedSection 8(a)(1), (3), and(5) of the Act.A hearing washeld on these matters in Decatur, Illinois,on November1, 2, and 3,1982,and in Peoria, Illinois,on February 1,2, 3, 4, and 28 and March 1, 1983.Briefswere receivedfromthe GeneralCounsel and Respondent.Subsequentto thecloseof the recordin this proceed-ing, TeamstersLocal Union No. 705 fileda motion to in-tervene in the proceeding and to submit evidence reflect-ing its interest in the matters under consideration. Local705'smotion alleges,and, the evidence introduced in thisproceeding confirms,that Local705 has an interest inmany of the matters under consideration that is substan-tially similarto theinterestof Local 279. Therefore, Iwill grant the motion to intervene to the extentof allow-ing participation in,this proceedingin the future. Thereisno need to present further evidence or testimony inthis proceeding and, therefore,I deny the request to doso made byLocal 705.I.THE BUSINESS OF RESPONDENTRespondent, Transport Service Company, of Hillsdale,Illinois, engages in the business of for-hire truck trans-portation pursuant to authority granted by the InterstateCommerce Commission and provides service in interstatecommerce throughout the United States including oper-ations to and from the State of Illinois. It has admittedthe jurisdictional allegations of the consolidated com-plaint and I find that it is an employer within the mean-ing of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction in this proceeding.II.LABORORGANIZATIONS INVOLVEDTeamsters Local Unions Nos. 279 and 705 are labororganizations within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESThe consolidated complaint alleges a number of viola-tions of Section 8(a)(1), (3), and (5)of the Act and raisesa number of distinct issues.The issues can generally begrouped under four main headings:(1) economic issuesraised by midterm reopening of the collective-bargainingagreement between the parties; (2) the opening of non-union operations by Respondent in, St. Louis,Missouri,and LaFayette,Indiana;(3) the use of Teamsters Local705 drivers for work which Local 279 contends is prop-erly that of its drivers;and (4)whether Respondent's113overall conductas presented in this record amounts to arepudiationof the contract between it and Local 2719.A. The Alleged Violations of the Act Relating to theMidterm Modification of the ContractLocal 279 representsdrivers and garage employees inseparate bargaining units at Respondent'sDecatur, Illi-nois terminal.Local-279 is affiliated withthe Internation-al Brotherhoodof Teamstersand at all times material tothis decision its memberdrivers employed by Respond-entwerecovered by the CentralStatesArea TankTruck Agreement (Central States Agreement) and the Il-linoisrider to thatagreement.Both of theseagreementswerein effectduringthe period from November 15,1979, to November 14, 1982. The Central States Agree-ment was negotiatedby the Central Conference of,Teamsters(Central Conference)as a bargaining agent forTeamsters local units,includingLocal 279,in a 13-stategeographical area coveredby the agreement and by theLabor Relations Advisory Association (LRAA),a multi-employer bargaining association of trucking companies inwhich Respondentwas then a,member. The collective-bargaininghistorybetween theCentral Conference andthe LRAA dates back to 1970. The Illinois rider was ne-gotiatedon behalf of the Teamsterslocal unions, includ-ing Local 279,in the State of Illinoisby theIllinois Con-ference ofTeamsters(IllinoisConference) as their exclu-sive bargaining agent,and the employernegotiating com-mitteeof theIllinoisTank Carriers Association (ITCA),a multiemployer bargaining association representing sev-eral Illinois tank haulers, including Respondent.The pri-mary purpose of the Illinois rider wasto specify eco-nomic termsand to outlinedeviations from the CentralStates Agreement for Illinoisdrivers.Each of the other12 Statescovered by the CentralStatesAgreement hadsimilar riders including,among others, Indiana,and Mis-souri.TeamstersLocal No. 705 (Local 705) drivers em-ployed by'Respondent in theChicagoMetropolitan Areaare covered by separate joint area tank truck agreementsin effect duringthe period from November 1, 1979, toOctober 31,1982.Local 705 agreedto midterm conces-sions and reductions in various economicprovisions ofthe joint areatank truckagreement during June 1982.These concessionsdid not apply, to Local 279drivers.During November 1980,therewereapproximately -49Local 279 member drivers employedatRespondent'sDecatur terminal.During all times material,Local 279 member-garageemployeesemployed byRespondent at its Decatur termi-nalwerecoveredby a local agreement,which was ineffect during the same time period asthe Central StatesAgreementand theIllinois rider.Thislocal agreementwas negotiateddirectly between Local 279 andRespond-ent.DuringNovember 1980, therewere seven garageunit employees at Respondent'sDecatur-terminal.By a telegram dated August29, 1980, and by letter ofOctober 19,1980,the LRAA requestedthe reopening ofthe CentralStatesAgreementand state riderswith theCentral Conference. This followed Federalderegulationof the trucking industry with resultingproblems,causedby competitionby nonunion trucking companies and a 114DECISIONSOF NATIONALLABOR RELATIONS BOARDdownturn in the economy generally. The LRAA's re-quest was made pursuant to article 33 (reopening emer-gency) of the Central States Agreement on behalf of itsemployer members; including Respondent, in order toobtain economic relief from contractual labor costs paidto drivers covered by the agreement. Article 33 pro-vides:Reopening EmergencyIn the event of war, declaration of emergency,imposition of mandatory economic controls, theadoption of a National Health Program or any Con-gressional or Federal agency action, or change ineconomic or competitive circumstances of theunionized tank truck industry on a local, state orarea level, which has a significantly adverse affecton the financial structure of the tank truck industryduring the life of this Agreement, either party mayreopen the same upon sixty (60) days' written noticeand request renegotiation of the provisions of thisAgreement directly affected by ,such action. Thereshallbe no limitation of time for such writtennotice.Upon the failure of the parties to agree insuch negotiationswithin sixty (60) days thereaftereither party shall be permitted all lawful economicrecourse to support its request for revisions. If gov-ernmental approval of revisions should become nec-essary, all parties will cooperate to the utmost toattain such approval. The parties agree that thenotice provided herein shall be accepted by all par-ties as compliance with the notice requirements ofapplicable law, so as to permit economic action atthe expiration thereof.In the reopening requestthe LRAA proposedseveralitems to receive economic relief, including:(1)Roll back the COLA which was effectiveMay 15, 1980;(2)Request waiver of all projected COLA in-creases forthe life of the contract;(3)Waive all time-and-one-half and double timerequirements of the contract, particularly where itinvolves premium pay for Sunday work.(4)Request a language change in Articles 28 and29 to provide for pro-rate contributions to health,welfare and pension funds;(5)Waive the entire Article 24, Section 24-2, thatis,no guaranteed weekly minimum hours, or as analternative,a reduction of the guaranteed boardfrom 80 percent to 50 percent or less of the totaldrivers put to work in any work week;(6)Waive the additional holiday and sick day dueafter November 15, 1980.The LRAA negotiating committee met with the Cen-tralConference negotiating committee on November 5,1980, and presented its proposals for relief.The CentralConference refused to meet again until after November24, 1980. The employers did not pay the scheduled No-vember 15, 1980 increases in wages. In conjunction withwithholding increases, several employers attempted tomeet with their respective local unions and employees.Several employers, including Respondent, did meet withemployees to explain their positions. Union representa-tives did not attend these meetings Respondent held withits employees, and Respondent presented its position di-rectly to its employees.Respondent held small group meetings with membersof Local 279 from mid to late November 1980, promptedby a notice posted on the dispatch window of the Deca-tur terminal that, in effect, stated that if employees wereinterested in keeping,their jobs they should talk to Ter-minal Manager Dave Robbins. Respondent also discussedwage issues with a group of drivers and garage employ-ees at a regularly scheduled safety breakfast in late No-vember 1980. Jean Cripe, employed at the time as a De-catur-based driver, testified that after seeing the noticedescribed, about November 15, 1980, he met with Rob-bins and Executive Vice President Fred Eubler alongwith the dispatcher in Robbins office. Eubler told Cripeand another driver that Respondent was not going topay the contractually scheduled wage increase due onthat date because it could not afford to do so. Eublerasked the drivers if they would both accept a pay cut.Ron Shride, a Decatur-based driver, employed by Re-spondent during late-November 1980, also' met with Rob-bins and Eubler in response to the notice and was toldthat Respondent was not going to pay the wage increasedue under the contract, including premium pay mileagerate increases. In addition to the meetings describedabove, Bill Coventry, Respondent's chief dispatcher atthat time, contacted drivers directly concerning waivingpremium pay for Sunday work. Coventry testified thatabout Novembr 20, 1980, Robbins instructed him to con-tact all the drivers and ask them if they would take loadson Sunday without receiving premium pay. Coventrythen contacted, either in person or by telephone, ap-proximately 15 Decatur-based drivers and asked them ifthey would agree to work on Sunday without premiumpay.Coventry also instructed evening dispatcher TimThiebaud to ask theremainingdrivers if they wouldforgo premium, pay. Coventry testified that Respondentdid not have permission from the designated bargainingrepresentatives of its employees to bargain directly withthe employees.After the Central Conferencedeniedthe LRAA re-quest to reopen the Central States Agreement, Respond-ent held another safety breakfast on January 30, 1981, forits employees. Bill Parrott, along with 2O to 25 other De-catur-based drivers, attended this meeting at which Rob-bins told the employees that Respondent could not paythe wage increases and if it were forced to do so Re-spondent would have no alternative but to "close thebarn." Robbins also told the drivers that the Teamsterswere suing Respondent as a result.Respondent's person-nel also urged the drivers in the meeting to cease filinggrievances with respect to the Sunday premium pay forthe sake of their jobs.Respondent engaged in further individual bargainingwith its drivers and garage employees on June 12, 1982.Supervisor Roger Bridgeman, who had succeeded Rob-bins as the Decatur terminal manager during late March TRANSPORT SERVICE CO.1982, conducteda meetingwith employees and no unionofficialwas present.Bridgemanasked the drivers andgarage employees present tomakewage concessions sothat the Decatur-based drivers could be paidthe same asthe lower paid Chicago-based drivers who were coveredby a different contract.Bridgemantold employees that ifthey made suchconcessions,he would guarantee that allDecatur work would stay in Decatur and that laid-offdrivers would be recalled to work. The testimony of em-ployees at this meeting indicated thatBridgeman wastold that he should talk to the Union about the requestfor concessions and his response,was that if he had totalk to the Union "the deal was off."Local 279BusinessAgent Jim Hord, a committeemember of the Illinois Conference, testified that he hadnot been notified of thesemeetings.Ifind that thesemeetingsbetween Respondent's 'managementand super-visory personnel directly with the involved Local 279members, absent notice to 'their bargainingrepresenta-tive, constitutes a violation of Section 8(a)(5) of the Act.SeeSentle Trucking Corp.,260 NLRB 596 (1982).The next meeting between the LRAA and the CentralConference following the November 5 meeting was onDecember 10, 1980. During that meeting the Teamsterstook the position that they denied the employers' noticeof reopening. 'Thereafter, charges passed between theparties and lawsuits were filed. Hord wroteto at leastthree companies protesting their failure to pay the No-vember 15, 1980 increases. However, the parties did con-tinueto talk.The next meeting of note between the LRAA and theCentral Conferencenegotiatingcommittee following theDecember 10 meeting was held in May 1981. This meet-ing was held pursuantto an earlierconcession by theCentralConference wherein the employers were toldthey could seek relief at a state or local level. One condi-tion for themeetingswas that the carriers agreed to paytheNovember 15, 1980 increases. The carriers agreedand the Teamsters agreed to allow the payments to bespread out over a 3-month period of time. The partiesdid meet about May 7, 1981, and agreed to put the em-ployers' proposal for relief to a vote of the membership.Respondenturges' that it was also understood that theMay 15, 1981 scheduled increases would not be paidpending the vote. Also part of theagreementprovidedthat the parties withdraw all the chargesagainst one an-other. The vote was scheduled for June 19, 1981,and al-though the vote at Respondent's Local 279 was in favorof the employers' position, the statewideIllinois countwas againstthe employers' proposals by a margin of 210to 200.About September 14, 1981, the LRAAsent a telegramto the Central Conferencestating itsintention to reopenthe contract.The Central Conference of Teamstersstated that they did not believe the contract should bereopened but agreed to hear LRAA's proposals at an al-ready scheduled November 1981 meeting. Thereafter,the parties met, negotiated,and madean agreement thatincluded the following key points:(a)The carriers would pay the May 15, 1981, in-creases over a stated period of time;115(b)The November 15, 1981 increases werefrozen; and(c) Any legal action still in existence at that pointwould be dropped.The Illinois Conference of Teamsters supported theirproposed relief and the membershipon November 22voted its approval.The addendum to the Illinois rider totheCentral States Area Tank Truck Agreement wassigned by both Fred Ubler for Respondent and JamesHord,both of whom participated in the negotiations.Thisagreement effectively covered allthe COLA in-creases discussed above as well as wage increases for allaffected employees except garage employees.Payment ofthese COLA and wage increases pursuant to the terms ofthe agreement was part of a settlement with the Boardreached by all the LRAA members against whomcharges had been filed with the Board;by the Teamsters.I can-see no purpose that would be served by abrogatingthe agreement with respect to theseCOLAand wage in-crease payments,and thus will not find that Respondentcommitted an unfair labor practice by its actions with re-spect to these increases insofar as they are covered bythe agreement.However,there are other economic issuesinvolved that are not part of the agreement and forwhich I will find Respondent's actions constituted unfairlabor practices.1.The garage employeesAs noted above, the Decatur terminal mechanics tanktruck trailer washers and other bargaining unit garageemployees were covered by a separate collective-bar-gaining agreement between Local 279 and TransportService Company. The language of the agreement con-forms in many respects to that of the drivers' agreement.In the first round of negotiations, garage employees didnot figure in the discussion between the Teamsters andthe LRAA. During' the second reopening negotiations,the freezing of the garage employees' increases was partof the relief sought by the carriers. Approximately fiveunion locals in Illinois had garage employees 'under theTeamsters contract. It was Respondent's understandingthat the mechanics would be voting with the drivers onNovember 22, 1981, and some locals did so. Local 279did not vote' its garage employees and the affected carri-ers protested. The affected carriers, Transport Serviceand Roger Cartage Company, froze the garage employ-ees increasesin accordance with the addendum to the Il-linois rider ratified on November 22, 1981. The companymaintainsthat the addendum was intended to cover thegarage employees with Local 279 taking the opposite po-sition.InMarch 1983, Roger Cartage Company andLocal 279 successfully completed negotiations on a newagreementcovering garage employees for the periodfrom November 15, 1982, to November 14, 1985. As partof that agreement,all issueson back' wages owed to thegarage employees were resolved. Transport ServiceCompany agreed to the same settlement and paid theback wages on April 8, 1983. No outstanding grievancesremained between the parties under the 1979 to 1982agreement with respect to garage employees. However, I 116DECISIONSOF NATIONAL LABOR RELATIONS BOARDfind that Respondent's refusal to pay the back wages in atimely fashion constitutes a violation of Section 8(a)(5) ofthe Act.2. Sunday holiday premium payThe Illinois rider called for premium pay (double time)for drivers when work was performed on Sundays on anonteam basis.Respondent did not pay its drivers premi-um pay fornonteam Sundaywork that they, performedduring themonths from November 2, 1980, to February22, 1981.Respondent's payroll records indicate thatduring the, periods from March 1 to December 31, 1981,and January 1 to September 6, 1982, Respondent did notalways pay its drivers premium pay for nonteam Sundaywork. The CentralStatesAgreement and Illinois riderset forth certain holidays throughout the contract periodfor which drivers were to be paid premium (double time)when they workedon a nonteambasis for an additional4 hours or straight time (after working 8 hours ofstraight-timepay) when they workedon a team basis.Respondent did not pay its drivers the rate of holidaywork during the period from October 27, 1980, throughOctober 31, 1981. Respondent's payroll records indicatethat during the period from September 1, 1981, throughSeptember 30, 1982, Respondent did not always'pay itsdrivers premium pay for work done on contractuallydesignated holidays. The Company felt it necessary toeliminatepremium pay because of the competitive situa-tionin the Decaturarea.However, no agreement wasever reached with respect to the Company's refusal topay the premium called for by the contract and themoney owed for the premium pay under the contractcannot be avoided. Therefore, I find that Respondentviolated Section 8(a)(5) of the Act by its refusal to paythe premiumpay for holiday and Sunday work pursuantto the contract and it will be ordered that it make its af-fected drivers whole for work performed by them re-quiring premium pay which they did not receive. In a re-latedmatter, Bill Parrott, a Decatur-based driver, testi-fied that on January 8, 1981, Coventry approached himat the Decatur terminal concerning a grievance Parrotthad filed through Local 279 because he had not beenpaid premiumpay for Sunday work. Coventry told Par-rott that if he did not pull his grievance Respondentwould take away the late model tractor he had drivenfor approximately 2 years and give him an older tractorto drive. Parrott refused to withdraw the grievance anditwas subsequently settled and Parrott's equipment wasnot transferred.However, the threat by Coventry is aclear violation of Section 8(a)(1) of the Act, and I sofind.B. Alleged Failure of Respondent to Utilize DecaturTerminal Drivers at its St. Louis and LaFayetteOperationsArticle 1.1 (operations covered) of the Central StatesAgreement provides that all Respondent's operationswithin, into, and out of the 13 States specified in the con-tract including, in part, Illinois,Missouri, and Indiana arecovered by the contract. Article 1.2 (employees covered)provides that all Respondent's employees within Local279's jurisdiction who are or come to be represented byLocal 279 are covered by the contract. Article 2.1(b) is a"union security"clause.Article 10 (work assignments)provides that Respondent mustassign allwork to Local279 drivers in order to preserve their work and agrees torespect the work jurisdictional rules of the Union. In ar-ticle 37(b) (subcontracting), Respondent agreed, for thepurpose of preserving work for Local 279 drivers andjob opportunities assigned to Local 279 Decatur terminaldrivers pursuant to article 10, that none of their workperformed as of the inception of the contract (November15, 1979), or thereafter assigned to Local 279 driversduring the 3-year contract, would be subcontracted,transferred, or reassigned to its employees in any otherlocal unions or nonunion employees of Respondent.In the event that Respondent opened any permanentbranches,terminals,divisions, or operations during theterm of the contract, Respondent agreed to offer Local279 drivers to transfer to regular positions to follow thework in accordance with Decatur termimal seniority ifDecatur operations were affected, in whole or in part, bythe opening of the new operation(s). Article 5 of the Illi-nois rider (seniority) provides that Respondent wouldobserve Local 279 drivers , seniority with limited excep-tions not applicable to this proceeding. Article 1.5 (non-covered units) provides that the agreement would not beapplicable to operations of the employer where the em-ployer is covered by a collective-bargaining agreementwith a union not signatory to the agreement or to thoseemployees who have not designated a signatoryunit as acollective-bargaining agent.As pertinent to this proceeding, in late 1981 and con-tinuing into 1982 and thereafter Respondent began sub-stantially increased operations in St. Louis, Missouri, andLafayette, Indiana.After an initial, period in whichtransportation services were performed at these locationsby,Decatur Local 279 and Chicago Local 705 drivers,Respondent employed a substantial number of nonuniondrivers and began performing virtually all services fromthese locations with such drivers., It is the position ofLocal 279 that it has historically served the shippers, lo-cated at these locations and that pursuant to the provi-sions of its contract, its drivers should have been afford-ed the opportunity to transfer to these locations to per-form the work-pursuant to contractually agreed to wagesand benefits as such operations affected the Decatur ter-minal'swork in whole or in part. On the other hand, Re-spondent contends that its operations with nonuniondrivers at St. Louis and LaFayette are wholly new oper-ations,which do not affect, in whole or in part, the De-catur terminal. Therefore, pursuant to section 5.5, article1,of the agreement, it had no obligation to afford Deca-tur drivers an opportunity to transfer.Prior to July 1981, Respondent had very limited oper-ating authority from the Interstate Commerce Commis-sion.Essentially, the Company had authority from Chi-cago to seven or eight States on specified commodities,chemicals, and food products. Respondent also had someinterstate authority from Decatur, Illinois, and fragment-ed authority in other areas. The only authority the Com-pany had out of St. Louis was a 30-day emergency tem- TRANSPORT SERVICE CO.porary authority and a temporary authority during awinter period when barge and rail service was disrupted.Regarding LaFayette, Indiana, Respondent had little orno authority.Because of deregulation and a worsening economy,Respondent applied to the Interstate Commerce Commis-sion for 48-state operating authority and on July 20,1981, the authority was granted. About the same periodof time that it was seeking new authority, Respondentalso attempted to meet its competitions' lower rate struc-ture.As early as 1979 it began developing itsplan,whichincluded not only 48-state authority but continuousmovement rate structure. Continuous movements al-lowed the Company to link loads for rate purposes eventhough there was some dead heading involved either atthe beginning of, during, or at the end of the movement,so long as the trip had 51-percent loaded miles.1.St.Louis, Missouri operationWith respect to its operations at St. Louis, Missouri,Respondent's officials testified that in approximately 1976Respondent began hauling sweetners for ADM CornSweetners out of Chicago, ADM Corn Sweetners starteda rail-truck transfer and distribution point in Chicago,which serviced, among other places, Missouri (includingSt.Louis) and Kentucky. The startup was slow but aftera period of time business was sufficient for Respondentto assign equipment to ADM Corn Sweetners' Chicagofacility.In approximately 1980, ADM Corn Sweetners decidedto build a distribution and sugar melting facility in St.Louis. Terrence Wilson, vice president of operations forthe Corn Sweetners Division of ADM,; testified aboutthe St. Louis operation. He testified that Corn Sweetnersbuilt the St. Louis facility to receive bulk sugar, melt itdown, and sell it as either sucrose or invert sugar. TheSt.Louis station also blends sugar with Corn Sweetners'fructose products and corn syrup products. In addition,St.Louis stores some fructose corn syrup-products andregular corn syrup products for either, direct shipment toits customers or customer pickup. The Decatur plant ofADM Corn Sweetners is a different 'type operation. TheDecatur plant does two things: (1) it manufactures alco-hol for fuel, and (2) processes corn for making fructose.Wilson testified that the St.' Louis operation was totallyseparate and distinct from ADM Corn Sweetners in De-catur.Respondent seeks to make two points with respect tothe St. Louis operation. First, it points to the long-termand dominant presence of Local 705 drivers on St. Louisorigin loads. See table below:HISTORICAL ANALYSIS OF ST. LOUISORIGIN SHIPMENTSHANDLED BYTEAMSTERSLOCAL 705DRIVERS ANDOTHERS117YearChico-go 705Deco-279St.LouisLafay-etteOtherTotal1973...........111974...........14141975.......626321976.........1517321977..........11810291978...........247311979...........100111021980...........4091501981...........2421123601982..........39385259fillThe second point is that St. Louis was a startup oper-ation.The construction of ADM Corn Sweetners' facili-ty was not completed until December 1981 and its trafficfor customers did not really begin to flow until after thefirstquarter of 1982. Thus, although the first load ofcorn- syrup was shipped in February 1981, traffic waslimited.During the startup period, which lasted untilApril 1982, Corn Sweetners in St. Louis used a varietyof tank truck carriers, mostly local St. Louis 'companies.As for Transport Service Company during that period, ithad a very small part of the St. Louis business. The St.Louis ADM operation began full scale in April 1982. Atthat time, Respondent began leasing property from CornSweetners to park its equipment, leased a wash-facility,negotiated rates with Corn Sweetners in St. Louis, hireddrivers for the St. Louis operation, and placed equipmentfrom other locations in St. Louis. The St. Louis driverswere hired and supervised by Respondent's personnel inChicago.. Respondent arranged to use Corn Sweetners'office facilities and it was also arranged that the StLouis drivers would be dispatched informally by CornSweetners' personnel,who then notified Respondentwhere the loads were to be sent. At first, notificationwas made to Corporate Continuous Movement Coordi-nator Mike Thebaud, who is located in Decatur. Howev-er, this notification was shortly thereafter moved to Chi-cago central, Respondent contends that Thebaud was notaDecatur dispatcher but a .corporate employee andthough physically located in Decatur was, in fact, usedto dispatch continuous movements and broker corpor-atewide.Respondent also urges that the impact of the St. Louisstationwas on Chicago's, not Decatur's, traffic. Accord-ing to ADM Corn Sweetners, the Company's ability todeliver fructose to customers direct from St— Louis orfrom Decatur has not changed. When, ADM built the St.Louis station, it continued to ship from Decatur to vari-ous customers and the St. Louis facility has had no affecton loads originating in Decatur. Records introduced atthe proceeding also show that Corn Sweetners in St.Louis and Corn Sweetners in Decatur did not ship to the 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame consigneesexcept in threeinstancesover a 2-yearperiod.2.The LaFayette, Indiana operationIn 1977, A. E. Staley Manufacturing Company built aplantinLaFayette,Indiana,to produce high fructosecorn syrup. At the time of construction of the plant,Staley arranged for both truck transportation and railtransportation. LCL Transit was awarded exclusive car-rier status for the plant. Staley requires that its primarycarrier is to have physical facilities and adequate sanita-tion facilities in close proximity to the plant. LCL hadnone and as a condition of the award of the traffic itagreed to build and did build a terminal facility (rightalong with Staley's construction of its plant). Respondentwas aware of Staley's arrangement with LCL Transitand it had a very limited opportunity of picking up spo-radic business as backup carrier. Respondent's recordsshow a breakdown of how Transport serviced LaFay-ette, Indiana, over a period of time:HISTORICALANALYSIS OF LAFAYETTEORIGIN SHIPMENTSHANDLED BYTEAMSTERSLOCAL 705AND OTHERSYearChica-go 705Deca-279StLoursLafay-etteOtherTotal1977..........441978 ..........2411321979...........9671031980...........01981...........28121171591982...........109175653199Respondent witness Eubler testified that over the yearsTransport Service had done very little business haulingfor Staley and virtually none for Anheuser-Busch, an-other shipper located at LaFayette. To establish betterbusiness at that location, Respondent assigned a salesmantoAnheuser-Busch and in conjunction with the saleseffort stationed some of the Company's equipment in theLaFayette area and hired drivers. Eubler contends thatat that point he had a LaFayette terminal. Shortly there-after, inMarch 1982, the Anheuser-Busch plant was pur-chased by Staley. Respondent approached Staley abouthandling some of this business and was told that LCLwould be the Company's primary carrier with one othertank line receiving the rest of the business. An officer ofStaley's testified that Staley'sDecatur plant producescorn syrup and dent starches. The LaFayette plant pro-duces exclusively a high fructose corn syrup. No highfructose corn syrup is made at the Decatur plant. Deca-tur and the LaFayette plants are separate profit centersand, from an operational standpoint, completely separatewith different management and management methods.The acquired Anheuser-Busch plant produces corn syrupof a different grade than the Decatur plant and producesboth dent and waxystarches.The Decatur and LaFay-ette plants have different customers for their productsdue in part to the difference in grade of their corn syrupproducts and due in part to Staley acquiring the An-heuser-Busch plant to increase its market share.The witness for Staley testified that the LaFayetteplant did not take work from the Decatur plant. Thewitness further testified that if the acquisition of the An-heuser-Busch plant did affect traffic at Decatur it prob-ably only affected the rail side of the business. Respond-ent also offered that the LaFayette operation was sepa-rate from Decatur and was supervised by its ChicagoSouth terminal. Labor relations in Decatur were con-trolledon a day-to-day basis by Terminal ManagerRoger Bridgeman. Labor relations in LaFayette, Indiana,as in St. Louis, Missouri, were controlled on a day-to-day basis, but by Tom Dennis and Bill Burger at theChicago terminals. The LaFayette drivers were hired byChicago not Decatur.Based on all the evidence offered, I find that the oper-ations in question in St. Louis and LaFayette, Indiana,were new operations for Respondent. Certainly in thecase of the Corn Sweetners operation in St. Louis, theoperation was new for the shipper as well. The relativelyfew loads handled by Local 279 drivers out of LaFayetteand St. Louis in the past and the few loads handled inthe initial stages in the beginning of the new operationdo not give a clear contractual right to view the new op-erations as an accretion to Local 279's existing oper-ations. If they do, certainly Local 705 has at least asmuch right to claim a portion of the traffic as an accre-tion to its operation.Moreover, the St. Louis origin and the LaFayetteorigin traffic is within the jurisdiction of other TeamstersLocals that, as of the date of the hearing, had not chosento seek to represent the drivers employed at St. Louis orLaFayette. Respondent has not shut down its Decaturoperation nor ceased serving with Decatur drivers any ofthe shippers Decatur drivers had historically served inthe Decatur area. I cannot find that the new operationsin St. Louis or LaFayette significantly affect traffic his-torically handled by Local 279 drivers. Thus, Respond-ent's argumentthat such trafficisoutsidethe contractpursuant to sections 1.5 and 5.5 has legitimacy.The record reflects that Respondent and Local 279have regularly settled disputes over alleged transfers ofwork from the bargaining unit pursuant to the contrac-tual grievance and arbitration procedures set up by theircollective-bargaining agreement.Deferral to the griev-ance procedure would accomplish several worthy endsthat a decision in this forum would not allow. First,Local 705 would be able to present its position; second,Respondent and Locals 279 and 705 would be in a bar-gaining posture with respect to the new operations; and,third, interpretation of the contracts or provisions wouldbe accomplished by persons intimately familiar with theintent of the provisions and past practice in interpretingthem.Respondent has repeatedly requested that thismatter be deferred, expressing its willingness to submit tothe grievance arbitration process.For the reasons set forth above, I will recommend thatthe complaint, insofar as it alleges a violation of the Actfor use of nonunion drivers at St. Louis, Missouri, andLaFayette, Indiana, be dismissed. I further recommend TRANSPORT SERVICE CO.that the dispute be deferred to the parties' contractual-grievance arbitration procedures. Respondent will be-or-dered to provide promptly all relevant information re-quested by either Local 279 or Local 705 for use in proc-essing this matter.C. Alleged Use by Respondent of Local 705 Drivers toServe Shippers Historically Served by Local 279DriversRespondent's Local, 705 drivers have long been per-mitted under the Central States Agreement and the Illi-nois rider to handle backhaul loads and overflow loadsfrom shippers historically serviced by Local 279 terminaldrivers in and around Decatur. Local 279 drivers undersimilar circumstances have been permitted to handle traf-ficoriginating in the jurisdictionof Local 705. Dead-heads into the jurisdiction of another local by foreigndomicileddrivershave generally not been deemed per-missible under the contracts.Mid-1982,midterm wage and,benefit concessions byLocal 705 reduced its driver members compensation andbenefits to a level below those then paid to Local 279drivers.Following the concessions,Respondent in-creased its use of Local 705 drivers from its two Chicagoterminals to haul loads from shippers historically servedby Decatur terminal drivers. Local 279 contended thatmany of these additional loads were nonpermissibledeadhead loads and filed numerous grievances on behalfof its members in early June1952.Respondent contendsthat a loss of A. E. Staley Manufacturing Companyloads, due to uncompetitive rates, resulted in the loss ofsomeChicago destination loads by Decaturterminaldrivers.Respondent further contends that. many of theloads handled by Local 705 drivers deemed to be dead-heads by Local 279 were in fact permissible "overflow"loads or "continuous, movement" loads, both of whichare legitimateunder the contract. At the hearing, theloads in question, which numbered in the hundreds, werethe subject of some off-the-record negotiation between arepresentative of Local 279 and a representative of Re-spondent. In the few 'hours that'the two representativesstudied the matter,the dispute with respect to a greatnumber of the loads was resolved to the satisfaction ofboth sides. The evidence of record does not contain theinformation necessary' for thisjudge to make a determi-nation on a load-by-load basis of which hauls were per-missibly handled by Local 705 and which were not.Based on the fact that such disputes have historicallybeen handled to the satisfaction of the parties by negotia-tion and by the contractual grievances procedure, I findthat the deferral of this dispute to the grievance processof the parties to be the only satisfactory method pf set-tlingthe dispute. As was the case with the St. Louis andLaFayette new operations,thismatter also significantlyinvolves the interests of Local 705. Under the parties'grievance procedures Local 705 would be afforded theopportunity to present its position with respect to the in-volved loads, a position not amplified in this recordThere is nothing offered in the record by Local 279,except a complaint that Respondent has not provided itwith sufficient information to process a grievance, thatwould argue against deferral to the grievance process for119resohitiori of this dispute. Therefore, I will recommendthat the complaint be dismissed insofar as it alleges a vio-lation of the Act regarding use of Local 705 drivers tohandle alleged Local 279 jurisdictional traffic and willdefer the matter to the parties'grievance procedure. Iwill further order that Respondent immediately produceall relevant and necessary information desired by Local279 or Local 705 to properlyprocess the grievance.D. Alleged Failure of Respondent to Comply with theGuaranteed Workweek Pay Provisionsof theContractThe Illinois rider article 24, section 24.1, provides asfollows:All driversshall be paid on the basis of a guaran-teed work-week of forty-eight (48) hours. It is un-derstood and agreed that not less than eighty per-cent (80%) of the total number of drivers put towork in any work week will be guaranteed the min-imum weekly hours above. The following schedulewill indicate the pattern of the guaranteed board.DriverEmployedNumber,tobe Extra102-819-12213-16317-20421-24525-28629-32733-36837-40941-441045-4811, etc.The representative of Local 279 testified that past prac-tice under the guaranteed workweek language requiresthat 80 percent of the employees who work in a givenweek are guaranteed either 48 hours of work or pay for48 hours. Respondent's representative contended that thecontract language meant that 80 percent of the highestnumber of drivers working in any given day during, theweek is the, number of drivers entitled to 48 hours ofwork or pay. Respondent further contends that it haspaid the weekly guarantee to all the Decatur driverswho were entitled to it. Both Respondent and Local 279presented exhibits showing the number of drivers eachcontends would be entitled to the guaranteed pay. Re-spondent urged that the General Counsel's exhibits inthis regard were inaccurate because a number of driversshown as available for work were in fact unable to workbecausethey werenot qualified to haul particular materi-als,were not reachable by phone, or refused to return,before the end of the contractual ^2-week callback period.The exhibits, were prepared from different sources of in-formation and it'is virtually impossible to determine fromthe evidence which,if either,exhibit is accurate.Here again,,the parties have presented to the Board adispute which has historically been settled in the parties'grievance process. It involves both a dispute over pastpractice in interpreting the relevant contract provisions 120DECISIONSOF NATIONALLABOR RELATIONS BOARDand a disputeover how tointerpret company and unionrecords.I believe the matter would best be decided by agrievance committee familiar with the past practice ofthe industry under,the contract involved.It is clear tome that a,determination of issues here must be made onan instance-by-instance basis,a feat that cannot be ac-complished from this record.There doesnot appear tome to be any credible evidence to prove that Respondenthas consciously violated theAct by denyingits involvedemployees their contractually guaranteed workweek pay.There is a bona fide dispute between the parties concern-ing the interpretation of the contractual provision basedon industry practices.Therefore,I find that Respondenthas not violatedthe Act byits actions in this regard andwill recommend dismissal of the complaint insofar as italleges such a violation.On the other hand, as a dispute still exists concerningwhether certain employeesof Local279 are due guaran-teed pay,Iwill defer to the parties grievance procedureand order Respondent to make available all relevant in-formation necessary_to process a grievanceby Local 279todeterminewhether guaranteedworkweek pay isowing to its driver members.E. AllegedIllegal Layoff of Local 279Drivers andTransferof EquipmentThe General Counsel asserts that Respondent,betweenNovember 11, 1981,and through October 26, 1982,transferred 12 tractors that had been assigned to and uti-lized by Local 279 drivers to nonunion drivers for use inthe new St.Louis operation.The General Counsel alsoasserts that the Decatur seniority list shows that the totalnumber of Local 279 drivers employed declined from 49during August 1980,to 36 by June 1982,to 31 by No-vember 1982 or by more than one-third.He contendsthat Local 279 drivers had been laid off and bargainingunit equipment relocated from the Decatur terminal toartificially create an overflow load situation to facilitateuse of Local 705 drivers to handle traffic historicallyhandled by Local 279 drivers.Respondent admits that it did relocate the 12 units ofequipment to St. Louis and in addition brought in what itconsiders to be excess equipment from throughout itssystem to create the full complement of equipmentneeded at LaFayette and St.Louis.As I have found thatthe operations at St.Louis and LaFayette were essential-ly new operations involving,new traffic,any layoffs ofdrivers atthe Decatur terminal due to lack of workcould not be attributed to those two operations. Re-spondent contends that the layoff of employees andtransfer of excess equipment at Decatur resulted from areduction in business in the Decatur area because of therecession.There is no doubt about the fact that the re-cession did affect the work available for the Decatur unitand resulted in some of the drivers being laid off. Wheth-er the layoffs were in part caused by an impermissibleuse of Local 705 drivers to handle work contractuallythat of Local 279 drivers will be decided in the griev-ance arbitration process. If, as contended by the GeneralCounsel,an "overflow"situationwas artificially createdby the layoffs and transfer of equipment,the grievanceprocedure would make whole those drivers affected. Thegrievance procedure determination would be necessarybefore it can be determined whether the equipment trans-ferred toSt.Louis was truly excess equipment or wheth-er the excess was artificially created.Respondent demon-strated by its records that it does shift equipment fromterminal to terminal on a regular basis to meet changingtraffic demands.Respondent clearly has the right to shiftequipment if, in fact,the equipment is excess equipmentand its transfer does not deprive bargaining unit membersof work whichotherwise would be available to them. Ibelieve these two matters,that is, whether the transfer ofequipmentand the layoffof Decatur drivers was properwill be disposed of in the grievance determination ofwhetherDecatur drivers were entitled to some or all ofthe St.Louis and LaFayetteorigin new traffic and/orloadshandled by Local 705 fromDecatur area shippersthat Local 279 driversare entitled to serve.I cannot findfrom the evidence presented that Respondent's actions intransferring equipmentand thelaying off of its Decaturemployees are violationsof the Act,and are not a bar todeferral of those matters in dispute that I have heretoforedetermined to be proper for deferral to the grievanceprocedure.IV. CONCLUDING FINDINGS /I have heretofore found that Respondent has violatedSection 8(a)(1) and(5)of theAct by bypassing theUnion,bargaining with its employees,and threatening itsemployees for processing grievances,and I will orderthat it cease and desist from such actions.Ihave alsofound that Respondent has violatedthe Act byrefusingto pay Sunday and holiday premium pay to its drivers inviolation of its contract and will order that it make itsdriverswhole for any sums owed to them because ofsuch refusal.The remaining issues in this proceeding, viz:whether the new operations instituted by Respondent atSt.Louis,Missouri,and LaFayette,Indiana, constitutework thatshould be that of eitherLocal 279 or Local705;whether Local705 is performing work that shouldbe that ofLocal 279;whether Respondent is properlycomplying with the guaranteed workweek provisions ofitscontractwith Local 279; and whetherequipmenttransferred from the Decatur terminal to the St.Louis,Missouri operation and layoffs at the Decatur terminalwere permissible under the contract, I will defer to theparties' grievance and arbitration procedures.SeeCollyerInsulatedWire,192 NLRB 837 (1971),andUnited Tech-nologiesCorp.,268 NLRB557 (1984). I will further orderthat Respondent make available to eitherLocal 279 orLocal 705 representatives any and all relevant materialnecessary to properly process these matters through thegrievance and arbitration procedure.CONCLUSIONS OF LAW1.Respondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.Teamsters Local 279 and Local 705 have, at alltimes material herein,been labor organizationswithin themeaning of Section 2(5) of the Act. TRANSPORT SERVICE CO.3.By meeting with its employeeswithout notice to theUnion to attempt to convince bargaining unit membersto accept midterm concessions under their contract, Re-spondent has violated Section 8(a)(5) of the Act.4.By refusing to pay Sunday and holiday premiumpay to its bargaining unit members in violation of its con-tractwiththem,Respondent has violated Section 8(a)(5)of the Act.5.By threatening to change a driver's equipment if hedid not withdraw a grievance,Respondent has violatedSection 8(a)(1) of the Act.6.Theunfair labor practices set out above affect com-merce within the meaning of Section 2(6) and (7) of theAct.7.Respondent has not engaged in other unfair laborpractices as discussed above.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order thatRespondent cease and desist from engaging in its unfairlabor practices and take certain affirmative actions de-signed to effectuate the policies of the Act.Respondent, having engaged in unilateral bargainingwith bargaining unit members without notice to theUnion to pursuade them to accept contractual conces-sions, is ordered to cease and desist from such action.Respondent, having refused to pay Sunday and holidaypremium pay to bargaining unit members in violation ofits contract, is ordered to make whole such bargainingunitmembers for any loss they may have suffered byreason of Respondent's unlawful action. All backpay dueunder the terms of this order shall be computed, with in-terest, in a manner prescribed inF.W. Woolworth Co.,90NLRB 289 (1960);Florida Steel Corp.,231NLRB 651(1977); andIsis Plumbing Co.,138 NLRB 716 (1962).Iwill defer the other issues remaining in this proceed-ing to the parties grievance and arbitration process, withan order that Respondent promptly make available to theUnion all relevant information necessary to process thematters through the grievance and arbitration proce-dures.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Transport Service Company, Hills-dale, Illinois, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Without notice to the Union, bargaining unilateral-ly with bargaining unit members in an attempt to encour-age such members to accept concessions in their contractwith Respondent.121(b) In'any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.(c) Refusing to pay Sunday and holiday premium payas called for in its collective-bargaining agreement withthe Union.(d)Threatening its employees with changes in equip-ment assignedto them if they do not withdraw, theirgrievances.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole those bargaining unit members whomRespondent failed and refused to pay Sunday and holi-day premium pay as required by its collective-bargainingagreement with them for any loss they may have suf-fered in the manner set forth in the section of this deci-sion entitled "Reme,dy."(b) Post at its facility in Decatur, Illinois, copies of theattached noticemarked "Appendix."2 Copies of thenotice, on forms provided by the Regional Director forRegion 33, after being signed by the Respondent"s au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that, in all other re-spects, this complaint is dismissed provided that:(1)The Respondent waive any time limitation provi-sionsof the grievance arbitrationclausesof the collec-tive-bargaining agreement so that the Unions grievancescan be processed in accordance with the Order.(2)That the parties,with reasonable promptness,submit to the grievance arbitration process of their col-lective-bargaining agreement each of the issues which I,have deferred in this decision to such process.(3) Respondent promptly makes available to the Unionall relevant information the Union deems necessary toproperly process the grievance encompassed by thisOrder.(4) Jurisdiction of this proceeding is retained for thelimited purpose of entertaining an appropriate and timelymotion for further consideration on a proper showingthat either (a) the dispute has not, with reasonablepromptness after issuance of this decision, either been re-'If no exceptions are filed as provided by Sec. 102.46 of the Board's2 If this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec 102.48 of the Rules, be adopted by thealLabor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals Enforcing an Order of the Nationalposes.LaborRelations Board." 122DECISIONSOF NATIONAL LABORRELATIONS BOARDsolved by amicable settlement in the grievance procedureor arbitration procedures have not been fair or regular oror submitted promptly to arbitration, or (b) the grievancehave reached a result which is repugnantto the Act.